


110 HR 917 IH: Berry Amendment Extension

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 917
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Hayes (for
			 himself, Mr. Langevin,
			 Mr. Spratt,
			 Mr. McIntyre,
			 Ms. Herseth,
			 Mr. Baird,
			 Mr. Jones of North Carolina,
			 Mr. Goode,
			 Mr. Gingrey,
			 Mr. Hunter,
			 Mr. Barrett of South Carolina,
			 Mr. Gohmert,
			 Ms. Foxx, Mr. Coble, Mr.
			 Wilson of South Carolina, and Mr.
			 Wamp) introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To prohibit the Department of Homeland Security from
		  procuring certain items directly related to the national security unless the
		  items are grown, reprocessed, reused, or produced in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Berry Amendment Extension
			 Act.
		2.Buy-American
			 requirement imposed on Department of Homeland Security; exceptions
			(a)RequirementExcept
			 as provided in subsections (c) through (e), funds appropriated or otherwise
			 available to the Department of Homeland Security may not be used for the
			 procurement of an item described in subsection (b) if the item is not grown,
			 reprocessed, reused, or produced in the United States.
			(b)Covered
			 itemsAn item referred to in subsection (a) is any of the
			 following, if the item is directly related to the national security interests
			 of the United States:
				(1)An article or item
			 of—
					(A)clothing and the
			 materials and components thereof, other than sensors, electronics, or other
			 items added to, and not normally associated with, clothing (and the materials
			 and components thereof);
					(B)tents, tarpaulins,
			 or covers;
					(C)cotton and other
			 natural fiber products, woven silk or woven silk blends, spun silk yarn for
			 cartridge cloth, synthetic fabric or coated synthetic fabric (including all
			 textile fibers and yarns that are for use in such fabrics), canvas products, or
			 wool (whether in the form of fiber or yarn or contained in fabrics, materials,
			 or manufactured articles); or
					(D)any item of
			 individual equipment manufactured from or containing such fibers, yarns,
			 fabrics, or materials.
					(c)Availability
			 exceptionSubsection (a) does not apply to the extent that the
			 Secretary of Homeland Security determines that satisfactory quality and
			 sufficient quantity of any such article or item described in subsection (b)(1)
			 grown, reprocessed, reused, or produced in the United States cannot be procured
			 as and when needed.
			(d)Exception for
			 certain procurements outside the United StatesSubsection (a)
			 does not apply to the following:
				(1)Procurements by
			 vessels in foreign waters.
				(2)Emergency
			 procurements.
				(e)Exception for
			 small purchasesSubsection (a) does not apply to purchases for
			 amounts not greater than the simplified acquisition threshold referred to in
			 section 2304(g) of title 10, United States Code.
			(f)Applicability to
			 contracts and subcontracts for procurement of commercial
			 itemsThis section is applicable to contracts and subcontracts
			 for the procurement of commercial items notwithstanding section 34 of the
			 Office of Federal Procurement Policy Act (41 U.S.C. 430).
			(g)Geographic
			 coverageIn this section, the term United States
			 includes the possessions of the United States.
			(h)Notification
			 required within 7 days after contract award if certain exceptions
			 appliedIn the case of any contract for the procurement of an
			 item described in subsection (b)(1), if the Secretary of Homeland Security
			 applies an exception set forth in subsection (c) with respect to that contract,
			 the Secretary shall, not later than 7 days after the award of the contract,
			 post a notification that the exception has been applied on the Internet site
			 maintained by the General Services Administration know as FedBizOps.gov (or any
			 successor site).
			(i)Training During
			 Fiscal Year 2008
				(1)In
			 generalThe Secretary of Homeland Security shall ensure that each
			 member of the acquisition workforce in the Department of Homeland Security who
			 participates personally and substantially in the acquisition of textiles on a
			 regular basis receives training during fiscal year 2008 on the requirements of
			 this section and the regulations implementing this section.
				(2)Inclusion of
			 information in new training programsThe Secretary shall ensure
			 that any training program for the acquisition workforce developed or
			 implemented after the date of the enactment of this Act includes comprehensive
			 information on the requirements described in paragraph (1).
				(j)Consistency with
			 international agreements
				(1)In
			 generalNo provision of this
			 Act shall apply to the extent the Secretary of Homeland Security, in
			 consultation with the United States Trade Representative, determines that it is
			 in inconsistent with United States obligations under an international
			 agreement.
				(2)ReportThe Secretary of Homeland Security shall
			 submit a report each year to Congress containing, with respect to the year
			 covered by the report—
					(A)a list of each
			 provision of this Act that did not apply during that year pursuant to a
			 determination by the Secretary under paragraph (1); and
					(B)a list of each
			 contract awarded by the Department of Homeland Security during that year
			 without regard to a provision in this Act because that provision was made
			 inapplicable pursuant to such a determination.
					(k)Effective
			 dateThis section applies with respect to contracts entered into
			 by the Department of Homeland Security after the date of the enactment of this
			 Act.
			
